Exhibit 99.2 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended June 30, 2014 Bezeq - The Israel Telecommunication Corporation Ltd. The Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended June 30, 2014 B - 1 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended June 30, 2014 We hereby present the Board of Directors’ report on the state of affairs of “Bezeq” - The Israel Telecommunication Corporation Ltd. ( “the Company”) and the consolidated Group companies (the Company and the consolidated companies, jointly - “the Group”), for the six months ended June 30, 2014 (“the Six Month Period”) and the three months then ended (“the Quarter”). The Board of Directors’ report includes a condensed review of its subject-matter, and was prepared assuming the Board of Directors' report of December 31, 2013 is also available to the reader. In its financial statements, the Group reports on four main operating segments: 1. Domestic Fixed-Line Communications 2. Cellular Communications 3. International Communications, Internet and NEP Services 4. Multi-Channel Television (presented using the equity method) It is noted that the Company’s financial statements include an "Others" segment, which comprises mainly online content, commerce and classified advertisement services (through Walla, Walla Shops, Yad2 and other websites) and contracted call center services (through “Bezeq Online”). The “Others” segment is immaterial at the Group level. On May 20, 2014, the Company completed the sale of the entire share capital of Coral-Tell Ltd., which operates the 'Yad-2' website. 1-6.2014 1-6.2013 Increase (decrease) 4-6.2014 4-6.2013 Increase (decrease) NIS millions NIS millions NIS millions % NIS millions NIS millions NIS millions % Profit EBITDA (operating profit before depreciation and amortization) The results for the Six Month Period and the Quarter presented in comparison to the same six month and quarterly periods last year were mainly influenced by gains from the sale of all holdings in Coral-Tell Ltd. shares, by a provision for termination of employment by way of early retirement; and by gains on the sale of real estate, as detailed in Note 10 to the financial statements. 1 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended June 30, 2014 1. The Board of Directors’ Explanations for the State of the Company’s Affairs, the Results of its Operations, Equity, Cash Flows, and Additional Matters Financial position Increase (decrease) NIS millions NIS millions NIS millions % Explanation Cash and current investments The increase was attributable to all Group segments. Current and non-current trade and other receivables ) ) This decrease was mainly attributable to a decrease in trade receivables in the Cellular Communications segment, as a result of a decrease in revenues from handsets sold in 36 installments, and a decrease in service revenues. Other current assets ) ) This decrease was attributable to a decrease in assets held for sale in the Domestic Fixed-Line Communications segment and a decrease in inventory in the Cellular Communications and the Domestic Fixed-Line Communications segments. Intangible assets ) ) The decrease was mainly attributable to the deconsolidation of Coral-Tell Ltd. (see Note 4.2 to the financial statements). Other Group segments also saw a decrease in this item. Other non-current assets 60 The increase was attributable to an increase in property, plant and equipment in the Domestic Fixed-Line Communications segment, partially offset by a decrease in property, plant and equipment in the Cellular Communications sand International Communications, Internet, and NEP Services segment. Total assets ) ) Debt to financial institutions and debenture holders ) ) The decrease was attributable to repayment of loans and debentures in the Domestic Fixed-Line Communications and Cellular Communications segments. The decrease was partially offset by a debenture issue made in the fourth quarter of 2013 in the Domestic Fixed-Line Communications segment, and effected as an expansion of an existing series. Other liabilities ) ) The decrease was mainly attributable to the settlement of the Company’s liability from a distribution not meeting the profit test. Total liabilities ) ) Total equity The increase in total equity was attributable to timing differences between accrual of earnings in the Company, and the distribution of such earnings as dividends. Equity comprises 19.2% of the balance sheet total, as compared to 16.3% of the balance sheet total on June 30, 2013. 2 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended June 30, 2014 Results of operations Highlights 1-6.2014 1-6.2013 Increase (decrease) 4-6.2014 4-6.2013 Increase (decrease) NIS millions NIS millions NIS millions % NIS millions NIS millions NIS millions % Explanation Revenues ) The decrease was attributable to service revenues in the Cellular Communications segment and fixed-line telephone revenues in the Domestic Fixed-Line Communications segment. Depreciation and amortization ) ) (7 ) ) The decrease was attributable to the Cellular Communications segment. Labor costs ) The decrease was mainly attributable to the Domestic Fixed-Line Communications segment, and the Cellular Communications segment, mainly due to downsizing. General and operating expenses ) ) (9 ) ) The decrease was attributable to the Domestic Fixed-Line Communications segment and was partially offset by an increase in the Cellular Communications and the International Communications, Internet and NEP Services segment. Other operating income, net 90 - 18 - The increase in income was attributable to the sale of all of Walla! Communications Ltd.’s holdings in the shares of Coral-Tell Ltd., for a pre-tax profit of NIS 582 million. This increase was partially offset by recognition of expenses from the termination of employment by way of early retirement in the Domestic Fixed-Line Communications Segment in the present quarter. Operating profit Finance expenses, net 74 51 23 32 27 5 The increase in net finance expenses was attributable to a decrease in net finance income from the Cellular Communications segment. Share in losses of investees 98 (9 ) ) 79 67 12 The decrease in the Six Month Period and the increase in the Quarter were attributable to changes in the losses of the Multi-Channel Television segment. Income tax The increase was attributable to an increase in income before taxes. Profit for the period 3 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended June 30, 2014 Operating segments A Revenue and operating profit data, presented by the Group’s operating segments. 1-6.2014 1-6.2013 4-6.2014 4-6.2013 NIS millions % of total revenues NIS millions % of total revenues NIS millions % of total revenues NIS millions % of total revenues Revenues by operating segment Domestic Fixed-Line Communications % Cellular Communications % International Communications, Internet and NEP Services % Multi-Channel Television % Other and offsets* ) )% ) )% ) )% ) )% Total % 1-6.2014 1-6.2013 4-6.2014 4-6.2013 NIS millions % of segment revenues NIS millions % of segment revenues NIS millions % of segment revenues NIS millions % of segment revenues Operating profit by segment Domestic Fixed-Line Communications % Cellular Communications % International Communications, Internet and NEP Services % % 58 % 60 % Multi-Channel Television % % 67 % 68 % Other and offsets* - ) - - ) - Consolidated operating profit/ % of Group revenues % (*) Offsets are mainly attributable to the Multi-Channel Television segment, an associate company. 4 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended June 30, 2014 Operating segments B Domestic Fixed-Line Communications Segment 1-6.2014 1-6.2013 Increase (decrease) 4-6.2014 4-6.2013 Increase (decrease) NIS millions NIS millions NIS millions % NIS millions NIS millions NIS millions % Explanation Fixed-line telephony 841 ) ) 415 503 ) ) This decrease was mainly attributable to a decrease in ARPU, mainly due to the reduction in call termination rates to fixed-line networks starting December 1, 2013. Internet - infrastructure 46 24 The increase was mainly attributable to growth in the number of internet subscribers. The increase was partially offset by a decrease in revenues from home router sales following the transition from a sales-based to a rental-based model. Transmission, data communications and others 26 16 Total revenues ) Depreciation and amortization 5 4 Labor costs ) This decrease was mainly attributable to a decrease in the number of positions, in share-based payments, and in the Six Month Period - in the annual bonus. The decrease was partially offset by wage increases. General and operating expenses ) This decrease was mainly attributable to a reduction in call completion fees and a reduction in terminal equipment costs following a transition from selling home network routers, to rental. Other operating expenses (income), net 6 ) 96 - 14 ) 31 - The transition from net income to net expenses was attributable to recognition of expenses from termination of employment by way of early retirement, to the amount of NIS 116.5 million in the present Quarter (see Note 6 to the financial statements). This increase in expenses was partially offset in the present Quarter by increased capital gains on real estate sales. Operating profit ) 5 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended June 30, 2014 Operating segments (contd.) B. Domestic Fixed-Line Communications Segment (contd.) 1-6.2014 1-6.2013 Increase (decrease) 4-6.2014 4-6.2013 Increase (decrease) NIS millions NIS millions NIS millions % NIS millions NIS millions NIS millions % Explanation Finance expenses, net (2
